Citation Nr: 1115050	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include a major depressive disorder, depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, and from July 1965 to May 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the file has subsequently been transferred to the RO in Montgomery, Alabama.    

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Records in the file reflect diagnoses of a major depressive disorder, depression and PTSD.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such the Veteran's claim has been recharacterized on the title page of this decision.

The Board has considered that the RO previously denied a compensation claim under 38 U.S.C.A. § 1151 for a nervous condition in a July 1995 rating decision.  The analysis was limited to whether the Veteran should be entitled to compensation under 38 U.S.C.A. § 1151.  As such, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for an acquired psychiatric disorder is not necessary.  Rather, a new decision on the merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on an entirely different theory of entitlement; rather than being related to a particular post-service VA medical treatment, the Veteran asserts that his acquired psychiatric disorder is related to service.  As such, the claim for an acquired psychiatric disorder has been properly characterized on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Service treatment records do not reflect treatment or complaints associated with a psychiatric disorder.  A May 1973 separation examination noted a normal clinical psychiatric examination. 

Following service, a November 1984 VA Agent Orange Examination reflected that the Veteran had sleep disturbances.  VA treatment records confirm diagnoses of major depressive disorder, depression and PTSD.  He appears to attribute his PTSD to in-service stressors occurring between 1967 and 1968, that included (1) coming under enemy rocket attacks while transporting supplies (2) witnessing friends get killed (3) witnessing jets and helicopters being shot down and crashing and (4) witnessing children being killed.  See March 2008 VA treatment record and Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), received in January 2007.  

At his March 2011 BVA hearing, the Veteran testified that he performed duties consisting of transporting fuel in Vietnam.  See BVA Hearing Transcript (T.) at 3.  This information is consistent with that found on his personnel records and DD 214.  He indicated that his convoy came under enemy fire every day and that people got killed.  See T. at 4.  He testified that he experienced a general fear of dying throughout the time he served in Vietnam.  See T. at 5.  He additionally reported that a friend by the name of "Warren" was killed in one of the convoys in September 1968.  See T. at 14.  Information regarding the deceased's unit or the location of the attack was not provided. 

Various "stressor" statements submitted in January 2007 and December 2006 reiterate the same stressors listed above.  He additionally indicated in a statement received in December 2006, that he saw a lot of fellow soldiers, children, old people and some Viet Cong being killed. 

In March 2007, the RO made a formal determination that the Veteran's stressors were not capable of verification.  The RO indicated that the Veteran's service personnel records showed the he served in Vietnam from April 1969 to May 1970 and from February 1971 to February 1972.  Hence, the Veteran's assertion of having come under enemy rocket attacks while transporting supplies and friends and civilians being killed between 1967 and 1968 was found to be in direct conflict with the evidence of record, which showed he was not in-country at that time.  The RO found that there would be no additional value to trying to verify the Veteran's purported stressors in light of the conflict.

However, a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843-39852 (July 13, 2010).  This regulatory change is applicable to his alleged stressors, because these incidents relate to "fear of hostile military or terrorist activity."  

The Board has considered a March 2008 VA treatment record which reflects that the Veteran has a diagnosis of "PTSD, chronic, with delayed onset, moderate features" which appears to be based on the Veteran's reported in-service stressors.  However, as this diagnosis was made by a VA social worker, it does not meet the requirements under the new regulations eliminating the requirement for corroboration of a claimed in-service stressor.  Specifically, as noted above, pursuant to the new regulations a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted must confirm that the claimed stressor is adequate to support a diagnosis of PTSD. 

A VA psychiatric examination has not yet been completed.  Given the Veteran's consistent statements regarding his alleged stressors, and in light of the new PTSD regulations, the Board finds that a VA examination that includes a competent nexus opinion is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the VA North Texas Health Care System: Dallas VA Medical Center; however, as the claims file only includes treatment records from that facility dated up to February 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Social Security Administration (SSA) Records-  The Board notes that various VA treatment records make reference to the Veteran's receipt of SSA disability income.  A copy of the SSA decision awarding benefits and records underlying that decision has not been obtained.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear for what disorder the Veteran is receiving disability benefits for, the relevancy of these documents has not yet been ruled out. As such, these records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds the AMC/RO must obtain the Veteran's treatment records from the VA North Texas Health Care System: Dallas VA Medical Center since February 2010.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

3.  Following the development set forth in paragraphs 1 and 2 of this Remand, schedule the Veteran for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.
	
The VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

The VA examiner should determine whether any of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s). If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).



If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.  In doing so the examiner should discuss the March 2008 VA treatment record.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record, to include consideration of symptomatology exhibited during service.  The claims file must be reviewed in conjunction with the examination.  

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


